******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    STATE OF CONNECTICUT v. TERI A. BUHL
                 (SC 19412)
                 (SC 19413)
   Palmer, Zarella, Eveleigh, McDonald, Espinosa and Robinson, Js.
        Argued January 19—officially released June 21, 2016

   Jonathan M. Sousa, special deputy assistant state’s
attorney, with whom, on the brief, were David I. Cohen,
state’s attorney, and Donna M. Krusinski, assistant
state’s attorney, for the appellant in Docket No. SC
19412 and the appellee in Docket No. SC 19413 (state).
  Stephan E. Seeger, with whom, on the brief, was Igor
Kuperman, for the appellee in Docket No. SC 19412
and the appellant in Docket No. SC 19413 (defendant).
                         Opinion

   ROBINSON, J. These two certified appeals are
brought, respectively, by the state and the defendant,
Teri A. Buhl, from the judgment of the Appellate Court,
which reversed the defendant’s conviction for breach
of the peace in the second degree and affirmed her
conviction for harassment in the second degree. State
v. Buhl, 152 Conn. App. 140, 161, 100 A.3d 6 (2014). In
its appeal, the state claims that the Appellate Court
improperly concluded that there was insufficient evi-
dence to support the defendant’s breach of the peace
conviction. In her appeal, the defendant claims that the
Appellate Court improperly: (1) concluded that there
was sufficient evidence to support her harassment con-
viction; and (2) declined to consider her constitutional
claims on the ground that they were inadequately
briefed. We affirm in part and reverse in part the judg-
ment of the Appellate Court. Specifically, we conclude
that the Appellate Court: (1) improperly determined
that there was insufficient evidence to support the
defendant’s breach of the peace conviction; (2) properly
concluded that there was sufficient evidence to support
her harassment conviction; and (3) did not abuse its
discretion in determining that her constitutional claims
were inadequately briefed.
   The record reveals the following facts and procedural
history. In June, 2010, the defendant, a journalist, was
involved in a romantic relationship with P and working
on an investigative story about underage drinking.1 The
defendant had been dating P for two years, and she
frequently visited P’s home, often several times per
week. P was divorced, and M, his seventeen year old
daughter from his previous marriage, resided with him
for one half of each week. M testified that her relation-
ship with the defendant was ‘‘tense’’ and ‘‘uncomfort-
able.’’ M kept handwritten diary entries in a drawer of
a nightstand in her bedroom at P’s home.
   On June 23, 2010, the night of M’s high school gradua-
tion, M received a telephone call from a friend, B, who
stated that he had seen a ‘‘fake’’ profile on Facebook,
a social networking website, with posts about her.2
Because B had received and accepted a friend request
from the person who had created the fictitious account,
M logged into Facebook through B’s account to view
the posts. M located the profile, which was created
under the name ‘‘Tasha Moore.’’ The profile contained
a post that read: ‘‘[M] gets so drunk at parties that boys
know she is an easy hook up. In April . . . she gave
[O] a blow job [at a party] and then threw up. [O]
calls her that deep throat JAP.3 [M] told her friends she
thought giving the best [blow job] would help make [O]
her boyfriend. You wonder why some [of the] girls [at
M’s high school] never learn how to behave around
boys.’’ (Footnote added.) That post also contained a
photograph of M. A second post contained six photo-
graphs of diary entries from M’s nightstand, which the
author of the post called M’s ‘‘[c]onfession [l]etter.’’ The
diary entries described M drinking alcohol at a party
and performing oral sex on a boy. Although ‘‘Tasha
Moore’’ sent friend requests to seven or eight of M’s
friends from school, several of whom accepted the
requests, she did not send a friend request to M herself.
M was too upset to go out that night to celebrate her
graduation. She continued to receive telephone calls
from ‘‘most people’’ she knew from school that night
asking about the posts.
   On the morning of June 24, 2010, M sent a message
to ‘‘Tasha Moore’’ via Facebook asking her to take down
the posts and warning her that, if they were not
removed, she would go to the police. When the posts
remained on Facebook, M brought copies of them to
the police station and explained what had happened to
Officer Daniel Gulino. M then told her parents what
had happened.
  Later that afternoon, P received an anonymous enve-
lope, sent by overnight mail, which contained copies
of M’s diary entries—the same ones that had been
posted on Facebook.4 A typed, unsigned cover letter
read as follows: ‘‘[P], I am a casual friend of your daugh-
ter [M]. I told my mom about the story you’ll read in
this letter that [M] shared with us this spring and she
said I should share it with you. [O], the guy [M] hooked
up with, has been bragging to my boyfriend and other
senior guys about what [M] did with him that night.
He’s not really a nice guy. She just gets so drunk so
fast sometimes I don’t know if she even remembers
hooking up with guys. I know she wanted [O] to be her
boyfriend but he hardly talked to her after that night.
She only showed a few of us these letters . . . . Please
don’t tell her one of her friends wrote you but my [m]om
said it is best if you read them.’’ P and M returned to
the police station with these materials.
  The next night, on June 25, 2010, P had dinner with the
defendant and told her about these events. He explained
how ‘‘shocked’’ he was that such a ‘‘crazy thing’’ was
going on, and stated that a police investigation was
pending. P ‘‘got no reaction’’ from the defendant. Two
days later, however, the defendant told P that she had
sent the anonymous mailing. She explained that a friend
of M’s had contacted her because she was concerned
about M, and the friend had produced copies of M’s
diary entries. The defendant claimed that she convinced
that friend to turn the copies over to her along with a
cover letter explaining the circumstances. When P
asked for the friend’s name, the defendant refused to
reveal that information, stating that she had promised
to keep it confidential.
  P informed Officer Gulino of the identity of the anony-
mous mailer. At this point, Officer Gulino already had
concluded that the person who took M’s diary entries
was someone P or M knew, because the doors to P’s
home were kept locked and there were no signs of
forced entry. When Officer Gulino spoke with the defen-
dant over the telephone, she told him that she was
doing an investigative story on underage drinking in
the area, but ‘‘adamantly denied’’ posting M’s diary
entries on Facebook. When asked if she was ‘‘Tasha
Moore,’’ the defendant responded, ‘‘I’m Teri Buhl, not
Tasha Moore.’’ Officer Gulino then turned the investiga-
tion over to Sergeant Carol Ogrinc.
  Sergeant Ogrinc served an ex parte order on Face-
book for the disclosure of the Internet Protocol address
(IP address) associated with the ‘‘Tasha Moore’’ profile.
After receiving this information, Sergeant Ogrinc then
served an ex parte order on Cablevision, an Internet
service provider, seeking the disclosure of the person
associated with the IP address she was investigating.
Cablevision reported that person was the defendant.
See footnote 19 of this opinion.
   The defendant was subsequently arrested and
charged, relevant to these appeals, with breach of the
peace in the second degree in violation of General Stat-
utes § 53a-181 (a) (4), and harassment in the second
degree in violation of General Statutes § 53a-183 (a)
(2).5 The state alleged that the defendant committed
harassment by posting M’s diary entries on Facebook
or sending the anonymous mailing to P. The state based
the breach of the peace charge on the Facebook posts
only. After a court trial, the court convicted the defen-
dant of both offenses, and sentenced her to a total
effective sentence of nine months incarceration, execu-
tion suspended after thirty days, followed by one year
of probation.6
   The defendant appealed from both convictions to the
Appellate Court, claiming that there was insufficient
evidence to support her breach of the peace conviction
because the state had not proven that: (1) the Facebook
posts were ‘‘publicly exhibit[ed]’’; (2) she posted M’s
diary entries on Facebook; or (3) she intended to
‘‘inconvenience, [annoy] or alarm’’ M by posting the
diary entries on Facebook. General Statutes § 53a-181
(a). The defendant further contended that there was
insufficient evidence to support her harassment convic-
tion, based on the anonymous mailing, because the state
had not proven that she intended to ‘‘harass, annoy or
alarm’’ P or M by sending the mailing.7 General Statutes
§ 53a-183 (a) (2). Embedded within these sufficiency
arguments, the defendant also asserted several consti-
tutional claims based on the first amendment to the
United States constitution and the due process clause
set forth in the fourteenth amendment to the United
States constitution.
  The Appellate Court determined that the defendant
had properly set forth sufficiency arguments with
respect to both convictions, but had not adequately
briefed her constitutional claims. State v. Buhl, supra,
152 Conn. App. 151. The Appellate Court concluded that
there was insufficient evidence to support her breach of
the peace conviction because the state had not proven
that the Facebook posts were publicly exhibited. Id.,
155. The Appellate Court did not address the defen-
dant’s arguments with respect to the other elements of
the crime. Id., 155 n.7. In reviewing the defendant’s
harassment conviction, the Appellate Court concluded
that sufficient evidence demonstrated her intent to
‘‘harass, annoy or alarm’’ P or M by sending the anony-
mous mailing. Id., 154. The Appellate Court, therefore,
reversed the defendant’s breach of the peace conviction
and affirmed her harassment conviction. Id., 161. These
certified appeals followed. Additional facts and proce-
dural history will be set forth as necessary.
                             I
  The state claims in its appeal that the Appellate Court
improperly concluded that there was insufficient evi-
dence to prove that the Facebook posts were publicly
exhibited with respect to defendant’s breach of the
peace conviction. In response, the defendant argues
to the contrary. We agree with the state. We further
conclude that the breach of the peace conviction must
be reinstated because the trial court reasonably could
have found that the state had met its burden of proving
the other elements of the crime at trial, namely, that:
(1) the defendant was the person who posted M’s diary
entries on Facebook; and (2) the defendant intended
to ‘‘inconvenience, [annoy] or alarm’’ M by posting her
diary entries on Facebook. General Statutes § 53a-181
(a). The state preemptively raises these claims in the
event that we agree that there was sufficient evidence to
prove that the Facebook posts were publicly exhibited.8
  The parties do not dispute that our well known stan-
dard of review for sufficiency of the evidence claims
applies to these appeals, both as to the construction to
be given the evidence at trial and the inferences that
can be drawn from that evidence. See State v. Davis,
283 Conn. 280, 329–30, 929 A.2d 278 (2007); see also
State v. Drupals, 306 Conn. 149, 157, 49 A.3d 962 (2012).
                            A
   The state first claims that the Appellate Court improp-
erly concluded that there was insufficient evidence
demonstrating that the Facebook posts were ‘‘publicly’’
exhibited, as required by § 53a-181 (a) (4).9 Specifically,
the state argues that the Appellate Court improperly
determined that expert testimony was required to prove
the public nature of the posts and, in doing so, relied
too heavily on a comment by the trial court expressing
its unfamiliarity with Facebook, and failed to give
proper deference to the trial court’s factual findings
and credibility determinations. The defendant argues in
response that the Appellate Court properly determined
that expert testimony was required to prove the public
nature of the posts, given the trial court’s lack of knowl-
edge of Facebook, and properly determined that M’s
testimony on this point was contradictory. We agree
with the state, and conclude that there was sufficient
evidence of a public exhibition of the Facebook posts
at trial.
   The record reveals the following additional facts and
procedural history. The state’s evidence regarding the
public nature of the Facebook posts came primarily
from M’s testimony. Toward the beginning of her testi-
mony, when the issue of Facebook arose, the trial court
stated, ‘‘I should forewarn counsel, I don’t keep a Face-
book page, so please feel free to explain the significance
of different Facebook issues as we get to them because
I will not necessarily appreciate them.’’ (Internal quota-
tion marks omitted.) Id., 158. M subsequently explained
how to ‘‘friend’’ someone on Facebook—by sending
them a friend ‘‘request’’ or invitation to become
friends—and how, if the person accepts the request,
the two users become Facebook ‘‘friends.’’ M further
explained that a user’s profile may be accessible to
the public, or only to his or her network of ‘‘friends,’’
depending on the user’s privacy settings. See footnote
2 of this opinion. Specifically, with respect to the ‘‘Tasha
Moore’’ profile, M testified that she initially viewed the
profile through the account of B, who had become
friends with ‘‘Tasha Moore,’’ but later viewed the exact
same content through her own profile, even though she
had never become friends with ‘‘Tasha Moore.’’ Because
M could access the posts without becoming friends
with ‘‘Tasha Moore,’’ M stated her belief that the profile
was ‘‘unprivate’’ and, thus, any member of the public
could view the profile and the posts about M.
  The Appellate Court concluded that this evidence
was insufficient to establish that the Facebook posts
were publicly exhibited10 for two primary reasons: (1)
expert testimony11 was required to establish the public
nature of the posts, given the trial court’s apparent
unfamiliarity with Facebook; and (2) M’s testimony on
this point was contradictory. State v. Buhl, supra, 152
Conn. App. 156–61. We find these rationales unavailing
for the reasons explained subsequently in this opinion.
                             1
   The Appellate Court first stated that expert testimony
was required to demonstrate that the posts were pub-
licly exhibited, in light of the trial court’s inexperience
with Facebook. Id., 160–61. Expert opinions ‘‘concern-
ing scientific, technical or other specialized knowledge’’
may be necessary to ‘‘assist the trier of fact in under-
standing the evidence or in determining a fact in issue.’’
Conn. Code Evid. § 7-2. ‘‘Although expert testimony
may be helpful in many instances, it is required only
when the question involved goes beyond the field of
ordinary knowledge and experience of the trier of fact.
. . . The trier of fact need not close its eyes to matters
of common knowledge solely because the evidence
includes no expert testimony on those matters.’’ (Inter-
nal quotation marks omitted.) State v. Smith, 273 Conn.
204, 211, 869 A.2d 171 (2005). ‘‘Whether expert testi-
mony is required in a particular case is determined on
a case-by-case basis and its necessity is dependent on
whether the issues are of sufficient complexity to war-
rant the use of the testimony as assistance to the . . .
court.’’ Johnson v. Commissioner of Correction, 34
Conn. App. 153, 158, 640 A.2d 1007, cert. denied, 229
Conn. 919, 644 A.2d 914 (1994).
   Regardless of any comments by the trial court, the
elementary Facebook concepts in the present case did
not go beyond ‘‘the field of ordinary knowledge and
experience’’ of an objective trier of fact. State v. Smith,
supra, 273 Conn. 211. The prevalence of Facebook use
in American society cannot be reasonably questioned.
Indeed, a 2015 survey performed by the Pew Research
Center reveals that 72 percent of American adults that
use the Internet also use Facebook. Pew Research Cen-
ter, ‘‘The Demographics of Social Media Users,’’ (2015)
available at http://www.pewinternet.org/2015/08/19/the-
demographics-of-social-media-users (last visited May
25, 2016); see also Vincent v. Story County, United
States District Court, Docket No. 4:12CV00157 (RAW)
(S.D. Iowa January 14, 2014) (‘‘[t]he use of . . . social
media like Facebook is an ever increasing way people
speak to each other in the twenty-first century’’); State
v. Craig, 167 N.H. 361, 369, 112 A.3d 559 (2015) (‘‘Face-
book and other social media sites are becoming the
dominant mode of communicating directly with others,
exceeding e-mail usage in 2009’’); Forman v. Henkin,
134 A.D. 3d 529, 543, 22 N.Y.S.3d 178 (2015) (‘‘Face-
book and other similar social networking sites are so
popular that it will soon be uncommon to find a . . .
[person] who does not maintain such an on-line pres-
ence’’). Nor were they ‘‘technically complex issue[s]’’
requiring expert testimony. River Bend Associates, Inc.
v. Conservation & Inland Wetlands Commission, 269
Conn. 57, 78, 848 A.2d 395 (2004); see also Graziosi v.
Greenville, 985 F. Supp. 2d 808, 810 (N.D. Miss. 2013)
(‘‘Facebook claims to enable ‘fast, easy, and rich com-
munication’ ’’), aff’d, 775 F.3d 731 (5th Cir. 2015); United
States v. Amaya, 949 F. Supp. 2d 895, 912 (N.D. Iowa
2013) (‘‘Facebook offers . . . an affordable, easy, and
extremely viable option to seek information’’); Olson
v. LaBrie, Docket No. A11-558, 2012 WL 426585, *1
(Minn. App. February 13, 2012) (process for finding
users on Facebook ‘‘simple’’), review denied (Minn.
April 17, 2012); Smith v. State, 136 So. 3d 424, 432
(Miss. 2014) (creating Facebook account ‘‘easy’’). M, as
defense counsel acknowledged at trial, uses Facebook
and is familiar with its basic functionalities. She could,
therefore, explain simple Facebook concepts to the
court, such as ‘‘friending’’ someone and the site’s gen-
eral privacy settings.12 See, e.g., State v. Inkton, Docket
No. 102706, 2016 WL 762580, *13 (Ohio February 25,
2016) (detective ‘‘familiar with Facebook’’ could testify
on ‘‘the difference between Facebook accounts that are
open to the public and private accounts [and] using
privacy settings to restrict the information that is avail-
able to the public’’); People v. Glover, 363 P.3d 736, 746
(Colo. App. 2015) (detective’s Facebook testimony not
result of ‘‘any specialized knowledge,’’ but based on
experience and ‘‘knowledge common among ordinary
people using, or considering the use of, Facebook’’),
cert. denied, Docket No. 15SC277, 2015 WL 7987958
(Colo. December 7, 2015).
   Moreover, M’s testimony that she could view the pro-
file of ‘‘Tasha Moore’’ through her own account, even
though she was never friends with ‘‘Tasha Moore,’’ was
based on her individual perceptions of the profile, and
not on any ‘‘specialized knowledge . . . .’’ Conn. Code
Evid. § 7-2. The question of whether the profile was
open to the public therefore became a determination
based on M’s credibility.13 See State v. Gaps, Docket No.
109423, 2014 WL 113465, *4 (Kan. App. 2014) (evidence
supported defendant’s violation of probation condition
that his Facebook profile remain open to public when
lay witness testified that she could not find his profile
as public user), review denied (Kan. January 8, 2015);
Olson v. LaBrie, supra, 2012 WL 426585, *1 (lay witness
testified that any member of public could access Face-
book profile). The trial court acknowledged as much,
stating twice that the issue of the public nature of the
posts came down to whether the court believed M’s
testimony that she was never friends with ‘‘Tasha
Moore’’ and could view the posts through her own
account.
   The trial court’s comment at the beginning of the
trial expressing its unfamiliarity with Facebook did not
otherwise create a need for expert testimony.14 The trial
court made this comment only a few minutes into the
testimony of M, who was the state’s first witness to
discuss Facebook. Thereafter, the trial court gained
knowledge of the relevant Facebook concepts through
the evidence admitted in the case. M explained the
concept of ‘‘friending’’ someone, the general workings
of Facebook’s privacy settings, and how one may deter-
mine whether a person’s profile is public or private
based on whether a user who is not a friend can view
the profile. The state reiterated these matters in its
closing argument. The trial court, further, ensured its
understanding of the relevant Facebook concepts by
interjecting at different points throughout the proceed-
ings to ask questions.15 The Appellate Court concluded
that these questions revealed the trial court’s lack of
knowledge of Facebook. State v. Buhl, supra, 152 Conn.
App. 159–60. We disagree. Rather, they demonstrate
that the trial court appropriately learned the concepts
relevant to the proceedings throughout the trial.16
                             2
   The Appellate Court’s second reason for concluding
that M’s testimony was insufficient to establish the pub-
lic nature of the Facebook posts was that M’s testimony
on that point was contradictory. Id., 160. The Appellate
Court focused on the following exchange between M
and defense counsel on cross-examination:
 ‘‘Q. So . . . you were never friends with Tasha
Moore?
  ‘‘A. Yes, but her page was unprivate.
 ‘‘Q. Okay, you never became friends with Tasha
Moore?
  ‘‘A. You could see it. No, but I have gone on through
[my friend’s] Facebook and had seen it through his page.
  ‘‘Q. Thank you. You went on through your friend’s
Facebook page to see it?
  ‘‘A. Yes. Then could see everything through mine.
  ‘‘Q. I understand it. But, you weren’t invited in and you
didn’t see it from anyone else’s page but [your friend’s]?
  ‘‘A. Right, everybody else had been invited except me.
   ‘‘Q. Okay, everybody else, all eight other people or
all seven or eight people?
  ‘‘A. Multiple people had been invited, [but] not every-
body accepted.
  ‘‘Q. All right. So, it’s a private invitation. You have to
be invited in?
  ‘‘A. Sure.’’ (Internal quotation marks omitted.) Id.,
156.
   The Appellate Court determined that this testimony
was contradictory. Id. We, however, like the trial court,
see no inconsistency in this testimony. In the first half
of this exchange, M stated that she viewed ‘‘Tasha
Moore’s’’ profile through a friend’s account and through
her own account, though she was never friends with
‘‘Tasha Moore.’’ She subsequently responded to a com-
pound leading question that contained two assertions,
namely that: (1) she had not been ‘‘invited’’ to become
friends with ‘‘Tasha Moore’’; and (2) she had not viewed
‘‘Tasha Moore’s’’ profile through anyone’s Facebook
account other than B’s. M answered ‘‘[r]ight,’’ but clari-
fied that she was only responding to the first assertion
by stating that ‘‘everybody else had been invited except
me.’’ Defense counsel then asked another two part lead-
ing question, asserting that: (1) Facebook friend
requests are ‘‘private invitation[s],’’ which only the invi-
tee can view; and (2) one must be ‘‘invited in’’ to view
a user’s profile, or, perhaps, the ‘‘Tasha Moore’’ profile
specifically. It is unclear to which assertion M directed
her answer of ‘‘sure.’’ Regardless, our review of the trial
transcript makes clear that the trial court subsequently
resolved, to its satisfaction, any ambiguity in this por-
tion of M’s testimony.17
   In particular, the trial court evinced its understanding
of M’s testimony as being that she could view the posts
through her own account even though she was never
friends with ‘‘Tasha Moore.’’ During closing arguments,
when defense counsel continued to argue that the posts
were ‘‘private,’’ the court inquired:
  ‘‘The Court: Didn’t . . . she say that she saw [the
profile] initially signing in [through a friend’s account]?
  ‘‘[Defense Counsel]: Yes.
   ‘‘The Court: And then later she was able to see it
. . . signing in as herself, or as a member of the public?
  ‘‘[Defense Counsel]: She did say . . . .
  ‘‘The Court: So there I think the issue is credibility.
  ‘‘[Defense Counsel]: Correct.’’
  Most tellingly, at the hearing on the defendant’s post-
verdict motions, prior to her sentencing, the trial court
expressly rejected the notion that M’s testimony was
unclear as to whether the posts were publicly accessi-
ble. The court inquired of defense counsel as follows:
   ‘‘The Court: Wasn’t there testimony by [M] that she
was not friended? That she viewed this not only . . .
using the Facebook page of a friend who had been
friended, but that she directly viewed this under her
own identity ? . . .
  ‘‘[Defense Counsel]: [T]here was . . . testimony, I
think, that was unclear. . . .
   ‘‘The Court: How is that unclear? . . . You cited the
first part of her testimony, where she said that she went
through her friend’s account. I don’t believe you cited
her subsequent testimony where she said, I saw it using
my own identity—
  ‘‘[Defense Counsel]: Oh that, yeah.
  ‘‘[The Court]:—and [that M] wasn’t friended.’’
(Emphasis added.)
   By relying upon arguable inconsistencies in M’s testi-
mony that the trial court did not, the Appellate Court
failed to ‘‘construe the evidence in the light most favor-
able to sustaining the verdict’’ and give proper defer-
ence to the trial court’s factual findings and credibility
determinations. (Internal quotation marks omitted.)
State v. Davis, supra, 283 Conn. 329. ‘‘This court cannot
substitute its own judgment for that of the [finder of
fact] . . . .’’ State v. Revels, 313 Conn. 762, 778, 99 A.3d
1130 (2014), cert. denied,         U.S.    , 135 S. Ct. 1451,
191 L. Ed. 2d 404 (2015). ‘‘Once a defendant has been
found guilty of the crime charged, the factfinder’s role
as weigher of the evidence is preserved through a legal
conclusion that upon judicial review all of the evidence
is to be considered in the light most favorable to the
prosecution.’’ (Emphasis omitted.) Jackson v. Virginia,
443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).
    Even if there were inconsistencies in M’s testimony,
‘‘[i]t is the exclusive province of the trier of fact to
weigh conflicting testimony and make determinations
of credibility, crediting some, all or none of any given
witness’ testimony.’’ (Internal quotation marks omit-
ted.) State v. Allen, 289 Conn. 550, 559, 958 A.2d 1214
(2008); see also, e.g., State v. Alfonso, 195 Conn. 624,
633–34, 490 A.2d 75 (1985) (jury entitled to believe wit-
ness even though testimony was ‘‘varied and contradic-
tory’’). ‘‘It is not our role to reevaluate the credibility
of witnesses or to overturn factual findings of a [trial]
court unless they are clearly erroneous.’’ Ramos v. Com-
missioner of Correction, 67 Conn. App. 654, 659, 789
A.2d 502, cert. denied, 260 Conn. 912, 796 A.2d 558
(2002); see also State v. Krijger, 313 Conn. 434, 447, 97
A.3d 946 (2014) (‘‘we accept all . . . credibility deter-
minations and findings [of the trial court] that are not
clearly erroneous’’). ‘‘If there is any reasonable way that
the [trier of fact] might have reconciled the conflicting
testimony before [it], we may not disturb [its] verdict.’’
(Internal quotation marks omitted.) State v. Allen,
supra, 559. In the present case, we see no reason to
disturb the trial court’s finding that M’s testimony was
consistent and credible on this point.18
                            B
   Given our conclusion that the trial court reasonably
could have found that the state had proven the public
element of the crime of breach of the peace, we next
consider the state’s contentions that the conviction on
that charge must be reinstated because sufficient evi-
dence supports the trial court’s findings that: (1) it was
the defendant who posted M’s diary entries on Face-
book under the guise of ‘‘Tasha Moore’’; and (2) the
defendant intended to ‘‘inconvenience, [annoy] or
alarm’’ M by posting her diary entries on Facebook.
Rather than remand these issues to the Appellate Court
for consideration in the first instance, we review them
in the interests of judicial economy. See footnote 8 of
this opinion. We address each in turn.
                            1
   The state first claims that there was sufficient evi-
dence that the defendant was the person who posted
M’s diary entries on Facebook. The defendant argues in
response that the state did not present direct evidence
linking her to the ‘‘Tasha Moore’’ Facebook profile and
that the circumstantial evidence in the case fell short
of establishing this element beyond a reasonable doubt.
We agree with the state, and conclude that there was
sufficient circumstantial evidence proving the defen-
dant’s identity as the Facebook poster.
  Before reviewing the evidence, we note that a fact
finder’s ‘‘factual inferences that support a guilty verdict
need only be reasonable.’’ (Internal quotation marks
omitted.) State v. Allen, supra, 289 Conn. 556. Although
‘‘the [finder of fact] must find every element proven
beyond a reasonable doubt in order to find the defen-
dant guilty of the charged offense, each of the basic
and inferred facts underlying those conclusions need
not be proved beyond a reasonable doubt.’’ (Internal
quotation marks omitted.) State v. Stephen J. R., 309
Conn. 586, 593, 72 A.3d 379 (2013). ‘‘[T]he line between
permissible inference and impermissible speculation is
not always easy to discern. When we infer, we derive
a conclusion from proven facts because such considera-
tions as experience, or history, or science have demon-
strated that there is a likely correlation between those
facts and the conclusion. If that correlation is suffi-
ciently compelling, the inference is reasonable. But if
the correlation between the facts and the conclusion
is slight, or if a different conclusion is more closely
correlated with the facts than the chosen conclusion,
the inference is less reasonable. At some point, the
link between the facts and the conclusion becomes so
tenuous that we call it speculation. When that point is
reached is, frankly, a matter of judgment.’’ (Internal
quotation marks omitted.) State v. Copas, 252 Conn.
318, 339, 746 A.2d 761 (2000).
   The following evidence and reasonable inferences
support the trial court’s finding that the defendant was
the person behind the ‘‘Tasha Moore’’ profile and the
posts about M. The defendant visited P’s home fre-
quently, often several times each week, and M kept
diary entries in her bedroom in P’s home. The police
suspected that the person who took the diary entries
was someone with access to P’s home, because the
doors to the home were kept locked and there were no
signs of forced entry. Although M’s friends had access to
P’s home, M testified that only her close friends would
come over, and that she felt she could share anything
with them. Moreover, the diary entries were posted on
Facebook during M’s graduation ceremony, which most
of her friends attended.
  The trial court could reasonably infer that the defen-
dant possessed the diary entries when they were posted
on Facebook. The defendant admitted to sending the
anonymous mailing, and she, therefore, possessed the
diary entries at one time. Given the timing of the Face-
book posts and mailing, the trial court could further
infer that she possessed them when they were posted
on Facebook. The diary entries were posted on Face-
book on June 23, 2010, at approximately 6 p.m. and P
received the mailing with the diary entries the following
day by overnight mail. Thus, the trial court could reason-
ably infer that the defendant possessed the diary entries
on the night of June 23.
  The trial court could also reasonably infer that the
defendant had a motive to commit the crime. Consistent
with her theory of defense, the defendant testified that
she was working on an investigative story about under-
age drinking at the time, and the diary entries concerned
a seventeen year old girl drinking at a party. Addition-
ally, M testified that she had a ‘‘tense’’ and ‘‘uncomfort-
able’’ relationship with the defendant, and that she
believed that the defendant tried to ‘‘make [her] life
miserable.’’ P confirmed that M and the defendant never
had a close relationship.
   The defendant, however, points to the fact that she
had a financially beneficial, nontumultuous relationship
with P and, thus, no motive to harm P or M. Indeed, P
and the defendant had been dating for more than two
years by June, 2010, and P helped pay for her apartment
and living expenses. P testified that their relationship
was ‘‘good’’ with no long periods of animosity, that P
trusted her, and that they had an ‘‘open line of communi-
cation.’’ M testified that P and the defendant ‘‘got along
fine’’ and that she did not perceive any tension
between them.
    This evidence related to the quality of the relationship
between P and the defendant, however, does not dimin-
ish the reasonableness of the inference that the trial
court did make, namely, that the defendant had a motive
to commit the crime based on her troubled relationship
with M. ‘‘In evaluating evidence that could yield con-
trary inferences, the trier of fact is not required to accept
as dispositive those inferences that are consistent with
the defendant’s innocence. . . . The trier [of fact] may
draw whatever inferences from the evidence or facts
established by the evidence it deems to be reasonable
and logical. . . . On appeal, we do not ask whether
there is a reasonable view of the evidence that would
support a reasonable hypothesis of innocence. We ask,
instead, whether there is a reasonable view of the evi-
dence that supports the [trier of fact’s] verdict of guilty.’’
(Internal quotation marks omitted.) State v. Drupals,
supra, 306 Conn. 158. Here, considering all the evidence
‘‘in the light most favorable to the prosecution’’; Jackson
v. Virginia, supra, 443 U.S. 319; the trial court could
reasonably infer that the defendant’s motive to create
the Facebook posts and make M’s life ‘‘miserable’’ out-
weighed her desire to maintain her advantageous rela-
tionship with P.
  Lastly, the trial court could reasonably infer that the
defendant attempted to conceal her role as the Face-
book poster by hiding her identity as the anonymous
mailer. First, the defendant sent the copies of the diary
entries anonymously, rather than approaching P
directly. Then, when P explained what had happened
to the defendant on June 25, he ‘‘got no reaction’’ from
her. It was not until two days later that the defendant
admitted to sending the mailing. Cf. State v. Oliveras,
210 Conn. 751, 759, 557 A.2d 534 (1989) (‘‘[e]vidence
that an accused has taken some kind of evasive action
to avoid detection for a crime, such as flight [or] con-
cealment of evidence . . . is ordinarily the basis for a
charge on the inference of consciousness of guilt’’).
   The defendant responds that she concealed her iden-
tity as the anonymous mailer in order to protect her
source, and later revealed her role in the situation to
alleviate some of P’s concerns. Again, however, we can-
not say that the defendant’s proposed inference that
she concealed her identity as the anonymous mailer in
order to protect her source is so much ‘‘more closely
correlated with the facts’’; (internal quotation marks
omitted) State v. Copas, supra, 252 Conn. 339; that it
renders unreasonable the trial court’s conclusion that
she was, instead, trying to avoid detection as the Face-
book poster. ‘‘[P]roof beyond a reasonable doubt does
not mean proof beyond all possible doubt . . . nor
does proof beyond a reasonable doubt require accep-
tance of every hypothesis of innocence posed by the
defendant that, had it been found credible by the [finder
of fact], would have resulted in an acquittal.’’ (Internal
quotation marks omitted.) State v. Davis, supra, 283
Conn. 330.
   The defendant further argues that this circumstantial
evidence, and the reasonable inferences that flow there-
from, are insufficient to prove that she posted the diary
entries on Facebook beyond a reasonable doubt. She
relies heavily on her claim that the state never produced
direct evidence affirmatively linking her IP address to
the one associated with the ‘‘Tasha Moore’’ profile.19
The state did not, however, need direct evidence to
prove that the defendant posted M’s diary entries on
Facebook. We have repeatedly acknowledged that ‘‘it
does not diminish the probative force of the evidence
that it consists, in whole or in part, of evidence that is
circumstantial rather than direct. . . . It is not one fact,
but the cumulative impact of a multitude of facts which
establishes guilt in a case involving substantial circum-
stantial evidence.’’ (Internal quotation marks omitted.)
State v. Davis, supra, 283 Conn. 330. The circumstantial
evidence in this case, discussed previously, is sufficient
to prove that the defendant posted M’s diary entries on
Facebook. Construing the evidence in the light most
favorable to sustaining the verdict, we conclude that
the trial court reasonably could have found that the
cumulative force of this evidence established this ele-
ment of the crime beyond a reasonable doubt. See State
v. Stovall, 316 Conn. 514, 520, 115 A.3d 1071 (2015).
                             2
  Second, the state claims that there was sufficient
evidence that the defendant intended to ‘‘inconve-
nience, [annoy] or alarm’’ M by posting her diary entries
on Facebook. General Statutes § 53a-181 (a). In
response, the defendant argues, inter alia, that the Face-
book posts do not evince this intent because M, herself,
was not invited to view them. We agree with the state,
and conclude that there was sufficient evidence to dem-
onstrate the defendant’s intent to inconvenience, annoy,
or alarm M by posting her diary entries on Facebook.
   The crime of breach of the peace requires proof that
the defendant publicly exhibited offensive, indecent, or
abusive matter concerning any person with the intent
to cause ‘‘inconvenience, annoyance or alarm . . . .’’20
(Emphasis added.) General Statutes § 53a-181 (a). More
precisely, the defendant must have the ‘‘predominant
intent . . . to cause what a reasonable person
operating under contemporary community standards
would consider a disturbance to or impediment of a
lawful activity, a deep feeling of vexation or provoca-
tion, or a feeling of anxiety prompted by threatened
danger or harm.’’ (Internal quotation marks omitted.)
State v. Wolff, 237 Conn. 633, 670, 678 A.2d 1369 (1996).
   ‘‘A person acts ‘intentionally’ with respect to a result
. . . when his conscious objective is to cause such
result . . . .’’ General Statutes § 53a-3 (11); see also,
e.g., State v. Nash, 316 Conn. 651, 671–72, 114 A.3d 128
(2015). ‘‘[T]he question of intent is purely a question of
fact.’’ (Internal quotation marks omitted.) State v.
Hedge, 297 Conn. 621, 658, 1 A.3d 1051 (2010). ‘‘[T]he
state of mind of one accused of a crime is often the
most significant and, at the same time, the most elusive
element of the crime charged. . . . Because it is practi-
cally impossible to know what someone is thinking
or intending at any given moment, absent an outright
declaration of intent, a person’s state of mind is usually
[proven] by circumstantial evidence . . . .’’ (Internal
quotation marks omitted.) State v. Bonilla, 317 Conn.
758, 766, 120 A.3d 481 (2015).
   In the present case, the state proved the mental state
element of the crime of breach of the peace by demon-
strating that the defendant specifically intended to
cause M ‘‘a deep feeling of vexation or provocation’’ by
posting her diary entries on Facebook. (Internal quota-
tion marks omitted.) State v. Wolff, supra, 237 Conn.
670. The language of, and circumstances surrounding,
the posts are sufficient to demonstrate beyond a reason-
able doubt her intent to achieve this result. The defen-
dant posted M’s private diary entries, which she found
in M’s nightstand in her bedroom, publicly online. These
diary entries expressed M’s private thoughts, which
were not only deeply personal, but of a sexual and
embarrassing nature. They describe M drinking heavily
at a party, performing oral sex on a boy, and developing
a crush on the boy. The posts specifically named M as
the author of the diary entries and included a photo-
graph of her. The posts then insulted her, calling her
an ‘‘easy hook up,’’ and relayed O’s mockery of her as
a ‘‘deep throat JAP.’’ Seven or eight of M’s friends and
classmates were invited to view these posts.
  The trial court could have reasonably found that post-
ing a person’s private diary entries online and insulting
him or her in this manner would reasonably ‘‘vex’’ or
‘‘provo[ke]’’ the person. State v. Wolff, supra, 237 Conn.
670. ‘‘[V]ex’’ is generally defined as ‘‘to bring trouble,
distress, or agitation . . . .’’ Merriam-Webster’s Colle-
giate Dictionary (11th Ed. 2003). A fact finder reason-
ably could determine that M would be ‘‘vexed’’ by the
fact that someone had been in her bedroom and rifled
through her belongings, not to mention the fact that
many of her friends and classmates could view her
private thoughts about her experiences with sex and
alcohol. Moreover, a person might reasonably be ‘‘pro-
vo[ked]’’ by this intrusive act and the insults contained
in the posts.21 State v. Wolff, supra, 670; see also Gilles
v. State, 531 N.E.2d 220, 223 (Ind. App. 1988) (insults
insinuating, inter alia, that person had sexually trans-
mitted disease were ‘‘inherently likely to provoke a
violent reaction’’ and supported disorderly conduct con-
viction).22
   The defendant argues, however, that this evidence is
insufficient to demonstrate an intent to cause M ‘‘a deep
feeling of vexation or provocation’’ because M, herself,
was not invited to view the posts.23 This argument is
unpersuasive, however, because the posts were unques-
tionably directed at M. The posts: (1) stated her first
and last name, where she went to high school, and her
graduation year; (2) contained her signed diary entries;
and (3) included a photograph of her. The offensive
remarks also specifically targeted M and no one else.
Although M did not receive a friend request, seven or
eight of her friends and classmates did, which inevitably
led to her awareness of the postings.24 For these rea-
sons, we conclude that the trial court reasonably could
have concluded that the state had proven the defen-
dant’s intent to ‘‘inconvenience, [annoy] or alarm’’ M
by posting her diary entries on Facebook beyond a
reasonable doubt. General Statutes § 53a-181 (a).
                            II
  We now turn to the defendant’s appeal from the
Appellate Court’s judgment affirming her harassment
conviction. The defendant argues that the Appellate
Court improperly: (1) concluded that there was suffi-
cient evidence to support her harassment conviction;
and (2) declined to consider her constitutional claims
with respect to both convictions on the ground that
they were inadequately briefed. We address each claim
in turn.
                            A
  The defendant first claims that the Appellate Court
improperly concluded that there was sufficient evi-
dence to support her harassment conviction because
the state did not prove beyond a reasonable doubt her
intent to ‘‘harass, annoy or alarm’’ P or M by sending
the anonymous mailing. General Statutes § 53a-183 (a)
(2). Specifically, she argues that the mailing shows con-
cern for M, rather than an intent to harass P or M. The
state responds that, in light of the anonymous nature
of the mailing, the contents of the mailing, and the
defendant’s behavior thereafter, the trial court reason-
ably could have found that the defendant intended to
harass P or M beyond a reasonable doubt. We agree
with the state.
  The crime of harassment in the second degree is a
specific intent crime. State v. Snyder, 40 Conn. App.
544, 551–52, 672 A.2d 535, cert. denied, 237 Conn. 921,
676 A.2d 1375 (1996). The state must prove that the
defendant communicated with the intent to ‘‘harass,
annoy or alarm’’ a person ‘‘in a manner likely to cause
annoyance or alarm . . . .’’ General Statutes § 53a-183
(a) (2). The defendant need not engage ‘‘in a direct
communication with the person whom he [or she]
intended to harass.’’ State v. Snyder, supra, 552.
   ‘‘[I]ntent is often inferred from conduct . . . and
from the cumulative effect of the circumstantial evi-
dence and the rational inferences drawn therefrom.’’
(Internal quotation marks omitted.) State v. Simmons,
86 Conn. App. 381, 387, 861 A.2d 537 (2004), cert. denied,
273 Conn. 923, 871 A.2d 1033, cert. denied, 546 U.S. 822,
126 S. Ct. 356, 163 L. Ed. 2d 64 (2005). ‘‘Evidence of the
language used in an alleged violation of the harassment
statute is [also] relevant to show the intent of the
accused in making the [communication] as well as the
likelihood of its causing annoyance or alarm.’’ State v.
Lewtan, 5 Conn. App. 79, 83, 497 A.2d 60 (1985).
  In the present case, the trial court reasonably could
have found that the circumstances surrounding the
mailing, the contents of the mailing, and the defendant’s
behavior thereafter demonstrate beyond a reasonable
doubt her intent to harass, annoy, or alarm P or M
through the mailing. The defendant could have brought
the diary entries to P, her boyfriend of more than two
years, directly, but she instead, as she admitted, sent
them anonymously. The anonymous nature of the mail-
ing served to increase P’s and M’s anxieties because
they did not know who had intruded into M’s bedroom
and copied her diary entries, how the mailer had
obtained the entries, or who else might have access to
them.25 P, in fact, testified that he felt ‘‘violated’’ that
M’s diary entries were in ‘‘someone else’s hands.’’
   Moreover, when the defendant had the opportunity
to admit to sending the mailing, she did not do so, and
instead hid this information for another two days. On
June 25, 2010, P explained to the defendant what had
happened, including his receipt of the anonymous mail-
ing, stating how ‘‘shocked’’ he was that such a ‘‘crazy
thing’’ was going on. He, however, ‘‘got no reaction’’
from the defendant. The defendant did not admit to
sending the mailing until two days later, after learning
that a police investigation was pending. Her delayed
confession prolonged P’s and M’s anxieties about the
mailing, and further revealed her intention to harass
them. The trial court reasonably could have declined
to credit the defendant’s explanation that she was trying
to protect her ‘‘source’’; see part I B 1 of this opinion;
as equally unpersuasive in this context.
   The contents of the mailing also show an intent to
harass, annoy, or alarm P or M. The package contained
copies of M’s private diary entries, which described her
drinking heavily at a party and performing oral sex on
a boy. As the trial court noted, any parent receiving
such a mailing would reasonably find it ‘‘incredibly dis-
tressful, disturbing, and abhorrent.’’ P not only learned
this information from a purportedly anonymous
stranger, but realized that an unknown person had been
in his home—specifically, his daughter’s bedroom—
rifled through her belongings, and made copies of her
private diary entries. He was reasonably ‘‘shocked,’’
‘‘surprised,’’ and ‘‘outraged’’ by the contents of the mail-
ing, and felt ‘‘violated’’ that an unknown person had
been in his home. Additionally, with respect to M, mail-
ing such content to a person’s parents could reasonably
evince the intent to harass, annoy, or alarm that person,
especially if the person is a minor. The defendant may
also have had a motive to harass M based on their
strained relationship. See part I B 1 of this opinion.
   We acknowledge the defendant’s argument that the
cover letter from a ‘‘friend,’’ if believed, could show
concern for M and her well-being, rather than an
attempt to harass P or M.26 Cf. Crews v. State, 30 A.3d
120, 125 (Del. Fam. 2011) (concern over former hus-
band’s inappropriate behavior in front of child was
‘‘driving force’’ behind text message, rather than intent
to harass). However, given the trial court’s reasonable
finding that the defendant copied M’s diary entries and
posted them on Facebook; see part I B 1 of this opinion;
the court could reasonably infer that the defendant
fabricated the letter to hide her prior misdeeds. Those
acts ‘‘bear directly on [her] intent’’ in sending the mail-
ing. State v. Kantorowski, 144 Conn. App. 477, 488–89,
72 A.3d 1228 (prior domestic violence incidents showed
threats were not ‘‘mere jokes or pranks,’’ because
threatening statements ‘‘need[ed] to be understood in
[the] context of [the] entire relationship’’ [internal quo-
tation marks omitted]), cert. denied, 310 Conn. 924, 77
A.3d 141 (2013); see also State v. Adgers, 101 Conn.
App. 123, 126–27, 921 A.2d 122 (previous ‘‘underlying
history’’ of assaults showed perpetrator’s intent to
harass victim when he sent her notes stating that she
‘‘misle[d]’’ him, despite fact that notes were not threat-
ening [internal quotation marks omitted]), cert. denied,
283 Conn. 903, 927 A.2d 915 (2007). The letter also does
not change the disturbing contents of the mailing or
the fact that someone, even an apparent ‘‘friend,’’ had
gone through M’s nightstand, read her private diary
entries, and made copies of them. We, therefore, con-
clude that the Appellate Court properly concluded that
there was sufficient evidence to support the trial court’s
conclusion that the defendant intended to harass, annoy
or alarm P or M by sending the anonymous mailing.
                            B
   The defendant next claims that the Appellate Court
improperly declined to consider her constitutional
claims with respect to both convictions on the ground
that those issues were inadequately briefed. She argues
that her constitutional claims were adequately briefed
because she stated the appropriate standards of review,
cited relevant case law, and examined the relationship
between the law and facts. In response, the state con-
tends that the defendant’s constitutional claims were
very sparse, repetitive, confusing, and not contained in
separate headings, as required by Practice Book § 67-
4 (d). We agree with the state, and conclude that the
Appellate Court did not abuse its discretion by
determining that the defendant’s constitutional claims
were inadequately briefed.
   The record reveals the following additional facts and
procedural history. The defendant argued in her Appel-
late Court brief that there was insufficient evidence to
support her convictions ‘‘without the trier of fact shift-
ing the burden of proof on [her] and/or impermissibly
impinging on her constitutional rights.’’ Embedded
within her sufficiency arguments, she claimed that: (1)
her harassment conviction violated her rights under the
first amendment because it was based on the content
of her communications and not her conduct;27 (2) both
convictions violated her rights under the due process
clause of the fourteenth amendment because the trial
court impermissibly shifted the burden of proof to her
to prove that she did not post the diary entries on
Facebook; and (3) by requiring her to reveal her source
to avoid the inference that she posted the diary entries
on Facebook, the trial court infringed on her journalistic
privilege not to reveal her source.28 The Appellate Court
observed that the defendant’s arguments were ‘‘some-
what diffuse, with very little legal analysis as to the
effect of many of the alleged errors made by the court.’’
State v. Buhl, supra, 152 Conn. App. 149. The Appellate
Court ultimately concluded that the defendant had
asserted sufficiency of the evidence claims with respect
to both convictions, but had inadequately briefed her
constitutional claims. Id., 151.
   ‘‘We repeatedly have stated that [w]e are not required
to review issues that have been improperly presented
to this court through an inadequate brief. . . . Analy-
sis, rather than mere abstract assertion, is required in
order to avoid abandoning an issue by failure to brief
the issue properly.’’ (Internal quotation marks omitted.)
Connecticut Light & Power Co. v. Dept. of Public Utility
Control, 266 Conn. 108, 120, 830 A.2d 1121 (2003). ‘‘[F]or
this court judiciously and efficiently to consider claims
of error raised on appeal . . . the parties must clearly
and fully set forth their arguments in their briefs. . . .
The parties may not merely cite a legal principle without
analyzing the relationship between the facts of the case
and the law cited.’’ (Internal quotation marks omitted.)
State v. Claudio C., 125 Conn. App. 588, 600, 11 A.3d
1086 (2010), cert. denied, 300 Conn. 910, 12 A.3d 1005
(2011); see also Getty Properties Corp. v. ATKR, LLC,
315 Conn. 387, 413, 107 A.3d 931 (2015) (claim inade-
quately briefed when appellants undertook ‘‘no analysis
or application of the law to the facts of [the] case’’).
   This court has not previously determined the appro-
priate standard for reviewing the Appellate Court’s
determination that an issue has been inadequately
briefed. In Connecticut Coalition Against Millstone v.
Connecticut Siting Council, 286 Conn. 57, 85, 942 A.2d
345 (2008), however, this court applied an abuse of
discretion standard in reviewing a trial court’s decision
not to review a claim because it was inadequately
briefed, when the trial court was sitting in an appellate
capacity.29 We, therefore, agree with the state’s con-
tention that an abuse of discretion standard is similarly
appropriate for reviewing the Appellate Court’s deter-
mination that a claim has been inadequately briefed.30
Accord Alliance Partners, Inc. v. Voltarc Technologies,
Inc., 263 Conn. 204, 210, 820 A.2d 224 (2003) (‘‘[t]he
rules of practice vest broad authority in the Appellate
Court for the management of its docket’’ [internal quota-
tion marks omitted]).
   This deferential standard of review leads us to con-
clude that the Appellate Court did not abuse its discre-
tion in determining that the defendant inadequately
briefed her constitutional claims. The defendant
devoted approximately one and one-half pages of her
thirty-four page argument to her content versus conduct
claim, three pages to her burden shifting due process
claim, and one and one-half pages to her journalistic
privilege claim.31 Although the number of pages devoted
to an argument in a brief is not necessarily determina-
tive, relative sparsity weighs in favor of concluding that
the argument has been inadequately briefed. This is
especially so with regard to first amendment and other
constitutional claims, which are often analytically com-
plex. See, e.g., Schleifer v. Charlottesville, 159 F.3d 843,
871–72 (4th Cir. 1998) (‘‘[f]irst [a]mendment jurispru-
dence is a vast and complicated body of law that grows
with each passing day’’ and involves ‘‘complicated and
nuanced constitutional concepts’’), cert. denied, 526
U.S. 1018, 119 S. Ct. 1252, 143 L. Ed. 2d 349 (1999);
Missouri v. National Organization for Women, Inc.,
620 F.2d 1301, 1326 (8th Cir.) (first amendment issues
‘‘complex’’), cert. denied, 449 U.S. 842, 101 S. Ct. 122,
66 L. Ed. 2d 49 (1980); see also In re Melody L., 290
Conn. 131, 154–55, 962 A.2d 81 (2009) (one and one-
half page equal protection claim inadequate), overruled
on other grounds by State v. Elson, 311 Conn. 726,
746–47, 91 A.3d 862 (2014); Connecticut Light & Power
Co. v. Dept. of Public Utility Control, supra, 266 Conn.
120 (claim under takings clause inadequately briefed
when plaintiff provided ‘‘no authority or analysis in
support of its specific claim’’); In re Shyliesh H., 56
Conn. App. 167, 181, 743 A.2d 165 (1999) (attempt to
brief two constitutional claims in two and one-half
pages inadequate).
   Moreover, the briefing of the defendant’s claims was
not only short, but confusing, repetitive, and disorga-
nized. Although she cited the appropriate standard of
review and between three and six cases for each claim,
she did not state the claims ‘‘clearly and succinctly,’’
such that the Appellate Court could fully understand
them. Mullen & Mahon, Inc. v. Mobilmed Support Ser-
vices, LLC, 62 Conn. App. 1, 10 n.6, 773 A.2d 952 (2001);
see State v. Hawkins, 366 P.3d 884, 898 (Utah App.
2016) (‘‘[t]he inadequacy lies not in the quantity or the
quality of the cited authority, but in the failure to analyze
and apply that authority’’). The defendant combined
her three constitutional claims with her sufficiency of
the evidence claims, several of which have different
standards of review, in contravention of Practice Book
§ 67-4 (d), which requires that the brief’s argument be
‘‘divided under appropriate headings into as many parts
as there are points to be presented’’ and include ‘‘on
each point . . . a separate . . . statement of the stan-
dard of review . . . .’’32 See also Vertex, Inc. v. Water-
bury, 278 Conn. 557, 563 n.7, 898 A.2d 178 (2006) (noting
that appellant ‘‘failed to place [the] arguments under
appropriate headings and into separate parts of its
brief’’ in declining to review inadequately briefed
claim); Herring v. Daniels, 70 Conn. App. 649, 654–55
n.4, 805 A.2d 718 (2002) (‘‘Rather than raising his claim
separately . . . the [appellant] merely appends his
argument to the end of his principal claim. . . .
Because the [appellant] has failed to comply with [§ 67-
4 (d)], we decline to review his claim.’’). The defendant
then confusingly skipped back and forth between all of
these claims throughout her brief. See Birch v. Polaris
Industries, Inc., 812 F.3d 1238, 1249 (10th Cir. 2015)
(declining to review ‘‘vague, confusing, [and] conclu-
sory’’ claim); Ferg v. Ferg, Docket No. 2005AP2841, 2006
WL 3437345, *3 (Wis. November 30, 2007) (declining to
review ‘‘confusing’’ claim that was ‘‘not clearly pre-
sented’’); see also Hixson v. Wolfe, Docket No. B242538,
2013 WL 6859846, *3 (Cal. App. December 31, 2013)
(declining to review ‘‘disjointed and confusing’’ claim
in brief that ‘‘lack[ed] subheadings and any sort of
coherent organization’’). Further, the defendant
repeated these claims under four different headings,
but cited the exact same authority and provided no new
analysis.33 See State v. Grinde, Docket No. A09-380,
2010 WL 154714, *2 (Minn. App. January 19, 2010)
(declining to review repetitive claim). The defendant
therefore fell well short of ‘‘[t]he goal of appellate coun-
sel . . . to create a document that leads the court
through the logic of the advocate’s position in a persua-
sive manner.’’ Mullen & Mahon, Inc. v. Mobilmed Sup-
port Services, LLC, supra, 10 n.6.
   The defendant argues that the Appellate Court none-
theless should have reviewed the defendant’s constitu-
tional claims because the state responded fully to them
in its brief. See State v. Howard F., 86 Conn. App.
702, 708, 862 A.2d 331 (2004) (‘‘[c]laims of error by an
appellant must be raised in his original brief . . . so
that the issue as framed by him can be fully responded
to by the appellee in its brief’’ [internal quotation marks
omitted]), cert. denied, 273 Conn. 924, 871 A.2d 1032
(2005). Indeed, the state devoted approximately ten
pages of its twenty-four page brief to these claims,
reframing them for the Appellate Court in a more logical
manner. An appellant cannot, however, rely on the
appellee to decipher the issues and explain them to the
Appellate Court. ‘‘Writing a compelling legal argument
is a painstaking, time-consuming task. Good legal analy-
sis is premised on knowing the controlling rules of law.
An effective appellate advocate must apply the rules of
law to the facts at hand by applying or distinguishing
existing legal precedent. . . . To write a good brief and
to comply with the rules of practice, counsel must state
the rules of law, [and] provide citations to legal author-
ity that support the claims made . . . .’’ Mullen &
Mahon, Inc. v. Mobilmed Support Services, LLC, supra,
62 Conn. App. 10–11 n.6. We decline to relieve the defen-
dant of her burden to brief her claims adequately based
solely on the state’s response to those claims in the
present case. We, therefore, conclude that the Appellate
Court did not abuse its discretion in declining to review
the defendant’s constitutional claims on the ground that
they were inadequately briefed.
  The judgment of the Appellate Court is reversed only
with respect to the charge of breach of the peace in
the second degree and the case is remanded to that
court with direction to affirm the judgment of the trial
court as to that offense; the judgment of the Appellate
Court is affirmed in all other respects.
      In this opinion the other justices concurred.
  1
     Consistent with the opinion of the Appellate Court, we decline to identify
certain individuals in the present case in order to protect the privacy interests
of minor children. State v. Buhl, supra, 152 Conn. App. 142 n.2.
   2
     ‘‘Facebook is a social networking website that allows private individuals
to upload photographs and enter personal information and commentary on
a password protected ‘profile.’ ’’ State v. Eleck, 130 Conn. App. 632, 634 n.1,
23 A.3d 818 (2011), aff’d, 314 Conn. 123, 100 A.3d 817 (2014). To create a
Facebook profile, a person chooses a name under which the profile will be
listed, enters his or her birth date and e-mail address, and selects a password.
Smith v. State, 136 So. 3d 424, 432 (Miss. 2014). Thereafter, the profile may
be accessed on any computer or mobile device by logging into Facebook’s
website using the same e-mail address and password combination. See id.
   Users post content to their profiles, which may include ‘‘written com-
ments, photographs, digital images, videos, and content from other websites.
To create a . . . post, users upload data from their computers or mobile
devices directly to the Facebook website.’’ Ehling v. Monmouth-Ocean
Hospital Service Corp., 961 F. Supp. 2d 659, 662 (D.N.J. 2013). Users also
create networks of Facebook ‘‘friends’’ by sending and accepting friend
requests. State v. Eleck, supra, 130 Conn. App. 634 n.1.
   ‘‘By default, Facebook pages are public. However, Facebook has customi-
zable privacy settings that allow users to restrict access to their Facebook
content. Access can be limited to the user’s Facebook friends, to particular
groups or individuals, or to just the user.’’ Ehling v. Monmouth-Ocean
Hospital Service Corp., supra, 961 F. Supp. 2d 662. Subject to these privacy
settings, a user’s ‘‘friends’’ can see certain aspects of the user’s profile,
including the user’s list of friends, and can write comments that appear on
the profile. State v. Eleck, supra, 130 Conn. App. 634 n.1.
   3
     ‘‘JAP’’ is a derogatory term meaning ‘‘Jewish American Princess.’’ Bern-
stein v. Sephora, 182 F. Supp. 2d 1214, 1218 (S.D. Fla. 2002).
   4
     When M checked her nightstand, she found that the original diary entries
remained there.
   5
     Although § 53a-183 was amended in 2012; see Public Acts 2012, No. 12-
114, § 13; that amendment has no bearing on the merits of this appeal. In
the interest of simplicity, we refer to the current revision of the statute.
   6
     The trial court did not specify on which basis it found the defendant
guilty of harassment.
   7
     The defendant also argued that there was insufficient evidence to support
her harassment conviction based on the Facebook posts because, as with
her breach of the peace conviction, the state had not proven her identity
as the Facebook poster or her intent to ‘‘harass, annoy or alarm’’ M by
posting her diary entries on Facebook. General Statutes § 53a-183 (a) (2).
The Appellate Court did not address these contentions, instead affirming
the defendant’s harassment conviction on the basis of the anonymous mail-
ing alone. State v. Buhl, supra, 152 Conn. App. 152–54. We agree with the
Appellate Court that sufficient evidence supports the defendant’s harass-
ment conviction based on the anonymous mailing on that ground. We there-
fore, similarly, do not address whether the state proved its alternative theory
of harassment vis-a`-vis the Facebook posts.
   8
     Because we conclude that there was sufficient evidence to support the
trial court’s finding that the Facebook posts were publicly exhibited, we
address these remaining elements in the interests of judicial economy, rather
than remanding them to the Appellate Court for initial consideration. See,
e.g., State v. James, 261 Conn. 395, 411, 802 A.2d 820 (2002). The defendant
does not appear to dispute the fact that the Facebook posts contain ‘‘offen-
sive, indecent or abusive matter . . . .’’ General Statutes § 53a-181 (a) (4).
   9
     General Statutes § 53a-181 (a) provides in relevant part: ‘‘A person is
guilty of breach of the peace in the second degree when, with intent to
cause inconvenience, annoyance or alarm, or recklessly creating a risk
thereof, such person . . . (4) publicly exhibits, distributes, posts up or
advertises any offensive, indecent or abusive matter concerning any per-
son . . . .’’
   10
      The Appellate Court reasoned that the Facebook posts had to be exhib-
ited in a ‘‘public place,’’ defined in § 53a-181 (a) as an area ‘‘used or held
out for use by the public,’’ in order to be publicly exhibited. (Emphasis
omitted.) State v. Buhl, supra, 152 Conn. App. 158. Applying this definition,
the Appellate Court concluded that to be publicly exhibited, the Facebook
posts had to be accessible by the general public, and not only to ‘‘Tasha
Moore’s’’ friends. See id., 158. Because we conclude that the trial court
reasonably could have concluded that the posts were accessible to the
general public on the facts of the present case, we need not decide whether
a Facebook post that is accessible only to a user’s network of friends is
publicly exhibited for the purposes of § 53a-181 (a). We leave that question
for another day.
   11
      The Appellate Court determined that the state needed to present testi-
mony ‘‘from a person with suitable knowledge, experience or other relevant
qualification relating to the operation of Facebook’s privacy settings,’’ but
noted that ‘‘[s]uch testimony need not necessarily be in the form of expert
testimony.’’ State v. Buhl, supra, 152 Conn. App. 160 and n.9. It is unclear
what additional knowledge or experience the Appellate Court considered
necessary to establish the public nature of the posts, beyond M’s testimony
as a Facebook user, short of expert testimony. We, therefore, consider
whether expert testimony was required to prove the public element of
the crime.
   12
      We do not suggest that all matters related to Facebook or other social
media are within the realm of the ‘‘ordinary knowledge and experience’’ of
the trier of fact or that all such concepts are not ‘‘sufficiently [complex]’’
to require further explanation from an expert. State v. Smith, supra, 273
Conn. 211; Johnson v. Commissioner of Correction, supra, 34 Conn. App.
158. We simply hold that expert testimony was not required in the present
case, beyond M’s testimony as a Facebook user, to establish that the posts
were publicly exhibited.
    13
       In holding that expert testimony was required on the public nature of
the posts, the Appellate Court relied on our ‘‘cautionary language’’ in State
v. Altajir, 303 Conn. 304, 33 A.3d 193 (2012), with regard to Facebook.
State v. Buhl, supra, 152 Conn. App. 160. In Altajir, this court stated that
Facebook’s ‘‘general infrastructure, including [its] privacy settings, is highly
dynamic and in many cases may be accurately assessed only with reference
to a limited time period.’’ State v. Altajir, supra, 310 n.2. This court also
stated that, ‘‘[d]ue to the dynamic nature of Facebook and other such social
network sites, these details, as well as basic structural features of the social
network, are subject to frequent modification. Care should therefore be
taken to assess information relating to social network sites on a case-by-
case basis, with due attention to the nature of the site at the time relevant
to the case.’’ Id., 307 n.1. The Appellate Court reasoned that this language
‘‘underscore[d]’’ the need for expert testimony or other evidence establishing
‘‘the operation of Facebook’s privacy settings’’ and the public nature of the
posts. State v. Buhl, supra, 160.
    Our concerns in Altajir, however, are inapposite to the present case.
Altajir concerned the admission of Facebook photographs at a probation
revocation hearing as direct evidence of a probationer’s behavior after her
incarceration. State v. Altajir, supra, 303 Conn. 306. Thus, the probationer’s
Facebook activity was only relevant with respect to a particular time period,
namely, that of her probation. Id., 308–309. The state, however, ‘‘presented
no evidence regarding how [the] photographs had been acquired, who could
view the [probationer’s] Facebook profile or how Facebook’s features gov-
erning publicity and privacy functioned during the relevant time period.’’
Id., 310; see also id., 320 n.7. Although we concluded that the photographs
had the ‘‘minimal indicia of reliability’’ for admission at the hearing, we
expressed concerns with admitting Facebook evidence with generalized
testimony on the workings of Facebook, without tying such testimony to
the relevant time period, due to the ‘‘dynamic nature’’ of Facebook and
‘‘frequent modification[s]’’ to its features and privacy settings. Id., 307 n.1,
322. The present case, by contrast, is not dependent on the reliability of
Facebook evidence to establish that an act occurred during any particular
time period. M’s testimony that she could view the posts without being
friends with ‘‘Tasha Moore’’ at any point in time is sufficient to establish
the public element of the crime under § 53a-181 (a) (4).
    14
       We assume, without deciding, that the Appellate Court could consider
the trial court’s statement in evaluating the defendant’s sufficiency of the
evidence claims.
    15
       The trial court confirmed, for example, that an exhibit showed a Face-
book profile, asked M about the concept of ‘‘tagg[ing]’’ someone in a photo-
graph on Facebook, and clarified M’s testimony with respect to Facebook’s
privacy settings.
    16
       Additionally, the language used by trial court in inquiring as to the
relevant Facebook concepts evinced its understanding of those concepts.
The trial court eventually used the verb ‘‘friend[ing]’’ freely and engaged in
dialogue about Facebook’s privacy settings.
    17
       For example, the trial court inquired of M as follows:
    ‘‘The Court: . . . [Y]ou were asked some questions about how Facebook
works . . . . And I want to make sure I understand it. . . . [Is there] a
way to tell what someone’s Facebook . . . privacy [settings are]?
    ‘‘[M]: Yes . . . . It seemed to be public because I could see it from my
own [account] and I was not friends with her. . . . And I could see the
same content from my friend’s [account] who was friends with her.’’ (Empha-
sis added.)
    M testified similarly on cross-examination:
    ‘‘Q. . . . Earlier, did you say that you went through [a friend’s] account
to view what was posted?
    ‘‘A. Originally . . . . And then through my own.
    ‘‘Q. And that’s your testimony. You went originally through his?
    ‘‘A. I could see the exact same content through his Facebook that I could
see through my own and I was not friends with [Tasha Moore].’’
    18
       Moreover, beyond M’s testimony, other evidence in the record demon-
strated the public nature of the Facebook posts. The printed copy of the
Facebook profile, admitted into evidence, shows an ‘‘Add as Friend’’ button
at the top of the profile. This button indicates, circumstantially, that the
person viewing the profile is not already friends with ‘‘Tasha Moore.’’ Further
down on the page, the posts about M are visible. Thus, it appears that
someone who is not already friends with ‘‘Tasha Moore’’ could view the
profile and the posts about M in their entirety.
   19
      We note that Sergeant Ogrinc testified to the following facts at trial:
(1) that she contacted Facebook seeking ‘‘information on . . . the IP
address used for Tasha Moore’’; (2) that she ascertained an IP address; and
(3) that information she subsequently received from Cablevision indicated
that the IP address she had been investigating belonged to the defendant.
The state then asked Sergeant Ogrinc whether ‘‘the IP address used by
Tasha Moore [was] the same IP addressed assigned to [the defendant] by
Cablevision.’’ The defendant objected, asserting that the question elicited
inadmissible hearsay, and the state withdrew the question. In the course of
ruling on the defendant’s posttrial motions, the court stated that ‘‘[t]here
was no evidence that directly linked [the defendant to] the initial Facebook
page’’ and that, although ‘‘[t]here was some testimony about the investigation
and [going] from step one to step two,’’ the court ‘‘did not rely on what the
state might have been trying to suggest . . . .’’
   20
      ‘‘ ‘Alarm’ is defined as ‘to strike with fear: fill with anxiety as to threaten-
ing danger or harm . . . .’ Webster’s Third New International Dictionary
[1993].’’ State v. Cummings, 46 Conn. App. 661, 673, 701 A.2d 663, cert.
denied, 243 Conn. 940, 702 A.2d 645 (1997).
   21
      Defense counsel essentially conceded at trial that the Facebook posts
could reasonably show an intent to cause inconvenience, annoyance, or
alarm M.
   22
      Moreover, ‘‘it is a permissible, albeit not a necessary or mandatory,
inference that a defendant intended the natural consequences of his [or her]
voluntary conduct.’’ (Internal quotation marks omitted.) State v. Anderson,
74 Conn. App. 633, 638, 813 A.2d 1039, cert. denied, 263 Conn. 901, 819 A.2d
837 (2003). The trial court could have relied on M’s testimony that she did,
in fact, feel annoyed and alarmed by the Facebook posts. She testified that
she was ‘‘too upset’’ to go out that night and celebrate her graduation with
her friends. She was ‘‘really upset’’ by the post, ‘‘fearful’’ and ‘‘afraid’’ that
more people would see it, and ‘‘paranoid’’ about the fact that someone had
gone through her belongings. P testified that although M was a ‘‘strong-
willed person,’’ she was ‘‘very upset’’ by the posts and felt ‘‘violated and
embarrassed in public.’’ Officer Gulino testified that M was ‘‘visibly dis-
traught’’ and ‘‘crying intermittently’’ at the police station, and that her hands
shook as she used her cell phone.
   23
      The defendant also argues that the state had to prove beyond a reason-
able doubt that the Facebook posts were intended or likely to produce
imminent disorder, namely, that it contained ‘‘fighting words.’’ See Cantwell
v. Connecticut, 310 U.S. 296, 308, 60 S. Ct. 900, 84 L. Ed. 1213 (1940) (‘‘The
offense known as breach of the peace embraces a great variety of conduct
destroying or menacing public order and tranquility. It includes not only
violent acts but acts and words likely to produce violence in others.’’); State
v. Indrisano, 228 Conn. 795, 811–12, 640 A.2d 986 (1994) (noting principle
announced in Chaplinsky v. New Hampshire, 315 U.S. 568, 573, 62 S. Ct.
766, 86 L. Ed. 1031 [1942], that ‘‘ ‘fighting words’ limitation’’ must be applied
when conduct consists ‘‘purely of speech’’). ‘‘Fighting words consist of
speech that has a direct tendency to cause imminent acts of violence or an
immediate breach of the peace. Such speech must be of such a nature that
it is likely to provoke the average person to retaliation.’’ (Internal quotation
marks omitted.) State v. Gaymon, 96 Conn. App. 244, 248, 899 A.2d 715,
cert. denied, 280 Conn. 906, 907 A.2d 92 (2006).
   Connecticut cases holding that the state must prove that the speech
constitutes ‘‘fighting words’’ have, however, concerned other subdivisions
of § 53a-181 (a) or predated State v. Wolff, supra, 237 Conn. 670, in which
this court clarified the mental state element of the crime. See, e.g., State v.
Weber, 6 Conn. App. 407, 414–15, 505 A.2d 1266 (upholding conviction under
§ 53a-181 [a] [5] because language was abusive and constituted fighting
words), cert. denied, 199 Conn. 810, 508 A.2d 771 (1986); State v. Beckenbach,
1 Conn. App. 669, 678, 476 A.2d 591 (1984) (‘‘both sides agree, as do we,
that the constitutional guarantee of freedom of speech requires that [the
provision prohibiting abusive speech set forth in § 53a-181 (a) (5)] be con-
fined to language which, under the circumstances of its utterance, consti-
tutes ‘fighting words’—those which by their very utterance inflict injury or
tend to incite an immediate breach of the peace’’), rev’d on other grounds,
198 Conn. 43, 501 A.2d 752 (1985); State v. Hoskins, 35 Conn. Supp. 587,
589, 594, 401 A.2d 619 (1978) (reversing conviction under § 53a-181 [4] when
defendant painted message on wall of church stating that ‘‘ ‘Jews murdered
Jesus Christ’ ’’ because speech did not constitute fighting words).
    After Wolff, the state need only prove that the defendant had the ‘‘predomi-
nant intent . . . to cause what a reasonable person operating under contem-
porary community standards would consider a disturbance to or impediment
of a lawful activity, a deep feeling of vexation or provocation, or a feeling
of anxiety prompted by threatened danger or harm’’ to satisfy the mental
state element of breach of the peace. State v. Wolff, supra, 237 Conn. 670;
see, e.g., State v. Labbe, 61 Conn. App. 490, 491–96, 767 A.2d 124 (upholding
motorist’s conviction under § 53a-181 [a] [5] when he exposed himself to
another motorist in parking lot of rest stop with no discussion of whether
act was intended or likely to produce imminent disorder), cert. denied, 256
Conn. 914, 773 A.2d 945 (2001).
    24
       According to the defendant, because M was not ‘‘invited’’ to view the
Facebook posts through a friend request, the posts are more akin to venting
or gossiping in the public domain. The defendant, however, could have
‘‘vented’’ these thoughts in a more private manner. See, e.g., State v. Eleck,
130 Conn. App. 632, 634 n.1, 23 A.3d 818 (2011), aff’d, 314 Conn. 123, 100
A.3d 817 (2014) (Facebook users can send ‘‘a private message to any other
Facebook user in a manner similar to [e-mail]’’). She instead chose to thrust
M’s private diary entries, along with her own offensive remarks, into the
public sphere, which evinces an intent to annoy or alarm M. See O’Leary
v. State, 109 So. 3d 874, 877 (Fla. App. 2013) (‘‘[g]iven the mission of Face-
book, there is no logical reason to post comments other than to communicate
them to other Facebook users’’).
    25
       It is unclear whether M saw the mailing, but the defendant did not need
to communicate with M directly to have an intent to annoy or alarm her.
See State v. Snyder, supra, 40 Conn. App. 552.
    26
       The defendant also argues that the mailing does not evince an attempt
to harass, annoy or alarm P or M because P and M already knew of the
contents of the mailing as a result of the Facebook posts. Just because P
and M reasonably felt annoyed or alarmed by the Facebook posts does not,
however, mean that they could not reasonably feel annoyed or alarmed by
the same content again upon receipt of the mailing. It is also not clear
whether P, himself, saw the Facebook posts or read M’s diary entries before
receiving the mailing. P learned of the Facebook posts when M called him
after bringing copies to the police station on June 24, 2010.
    27
       The defendant relied on State v. Murphy, 254 Conn. 561, 574, 757 A.2d
1125 (2000), and State v. Moulton, 120 Conn. App. 330, 352, 991 A.2d 728
(2010), which hold that the crime of harassment in the second degree must
be predicated on the defendant’s conduct, and not the content of his or her
communications, in order to comport with the first amendment. This court,
however, has since overruled its decision in Murphy and reversed the Appel-
late Court’s decision in Moulton, concluding that § 53a-183 (a) (2) proscribes
harassing and alarming speech as well as conduct. See State v. Moulton,
310 Conn. 337, 362, 78 A.3d 55 (2013).
    28
       The trial court did not credit the defendant’s theory, put forth through
P’s testimony, that her efforts as an investigative journalist led to her involve-
ment in these events. The trial court stated: ‘‘I did not find credible the kind
of second hand statements through [P], as to this being somehow involved
in investigative reporting.’’
    29
       This court has also stated that deciding whether to review an inade-
quately briefed claim constitutes an exercise of judicial discretion. See, e.g.,
Commissioner of Environmental Protection v. Farricielli, 307 Conn. 787,
816 n.22, 59 A.3d 789 (2013) (‘‘we exercise our discretion to review these
[allegedly inadequately briefed] claims’’); Northeast Ct. Economic Alliance,
Inc. v. ATC Partnership, 272 Conn. 14, 51 n.23, 861 A.2d 473 (2004) (‘‘we
exercise our discretion to decline to review this claim as inadequately
briefed’’); Ward v. Greene, 267 Conn. 539, 546, 839 A.2d 1259 (2004)
(addressing inadequately briefed claim ‘‘[i]n the exercise of our discretion’’).
    30
       Indeed, the defendant conceded at oral argument before this court that
an abuse of discretion standard would be appropriate. The defendant claims
in her brief, however, that this court has an independent duty to examine
the record for first amendment violations, citing DiMartino v. Richens, 263
Conn. 639, 661–63, 822 A.2d 205 (2003). This court stated in DiMartino that,
‘‘in cases raising [f]irst [a]mendment issues [the United States Supreme
Court has] repeatedly held that an appellate court has an obligation to make
an independent examination of the whole record in order to make sure that
the judgment does not constitute a forbidden intrusion on the field of free
expression.’’ (Internal quotation marks omitted.) Id., 662; see New York
Times Co. v. Sullivan, 376 U.S. 254, 284–86, 84 S. Ct. 710, 11 L. Ed. 2d 686
(1964); see also Brown v. K.N.D. Corp., 205 Conn. 8, 13–14, 529 A.2d 1292
(1987) (‘‘The purpose of independent review is to safeguard the right of free
expression. . . . The function of the procedural scheme created by [the
United States Supreme Court in a long line of first amendment cases] is
obviously to require an independent second opinion when free speech is
curtailed. These cases place the ultimate constitutional responsibility on
appellate courts to render that second opinion in order to safeguard free
expression.’’ [Citations omitted.]). DiMartino suggests, however, that once
a claim under the first amendment is properly raised and briefed, appellate
courts need not defer to the trial court’s findings of fact and should examine
the record de novo. See DiMartino v. Richens, supra, 661–63. Here, the
issue is whether the claim was adequately briefed, and DiMartino has no
bearing on that analysis.
   31
      These are generous estimates, which require piecing together the defen-
dant’s various assertions throughout her brief.
   32
      We acknowledge that some claims may logically be combined under
one heading. See, e.g., Shenkman-Tyler v. Central Mutual Ins. Co., 126
Conn. App. 733, 740 n.3, 12 A.3d 613 (2011) (‘‘Although the [appellant] does
not separate his argument as it applies to each action but, rather, discusses
them jointly insofar as the issues overlap, we do not agree with [the appel-
lee’s] assertion that the [appellant] has abandoned his claims . . . . [T]he
[appellant]’s brief contains five pages of analysis and citation to relevant
case law relating to his claim . . . . In light of the fact that the issue . . .
presents a question of law, this level of briefing is adequate for review of
his claim.’’ [Citation omitted.]). The constitutional and sufficiency of the
evidence claims in the present case, however, do not represent such concep-
tually related claims.
   33
      The defendant’s first two headings concern her harassment conviction
and her breach of the peace conviction, respectively. Her last two headings
claim that the trial court improperly denied her postverdict motions, but
assert essentially the same claims.